Citation Nr: 0534675	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to a seizure disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the spine, secondary to a seizure disorder.

4.  Entitlement to service connection for a bilateral knee 
condition, secondary to a seizure disorder.

5.  Entitlement to a service connection for a dental 
condition, secondary to a seizure disorder.

6.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from February to May 
1965.

These matters were initially before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The August 2000 rating decision found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a seizure disorder; 
denied service connection claims for depression, degenerative 
joint disease of the spine, bilateral knee disorder, and for 
a dental disorder; and determined that entitlement to a total 
rating due to individual unemployability was not warranted.  
In July 2001, a hearing before the undersigned Veterans Law 
Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.  In January 2002, the Board reopened 
the claim of entitlement to service connection for a seizure 
disorder, and remanded the case to the RO for additional 
development.  In August 2003, the Board denied all of the 
previously mentioned matters.  The veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  


On March 25, 2005, the Court issued an order that granted a 
joint motion for remand, vacated the Board's August 2003 
decision, and remanded the matters to the Board for action in 
compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion by the parties essentially held that the 
Board, in its August 2003 decision, failed to "provide 
adequate reasons and bases," and that, therefore, remand was 
required.  See page 2 of joint motion.  The joint motion also 
found that remand was required for "an apparent failure in 
the agency's duty to assist."  Id.  

In the decision of August 2003, in pertinent part, the Board 
denied entitlement to service connection for a seizure 
disorder.  The Board found that a seizure disorder preexisted 
service and was not permanently aggravated during service.  
As noted in the Board's August 2003 decision, the record 
shows that the veteran's service medical records revealed 
that he was diagnosed with chronic grand mal epilepsy before 
his service entrance and that this disorder was not 
aggravated by his active duty service.  The medical record in 
August 2003 also included a December 1979 letter from a 
private physician, Dr. H. J. Williams, which indicated that 
the veteran had nocturnal seizures in 1963 (prior to his 
service entry) and that his seizures increased in number and 
perhaps in severity following his service induction.  On the 
contrary, a March 2000 letter from another private physician, 
Dr. A. T. Richardson, shows that he opined that the veteran 
developed his seizure disorder during his active service, and 
that the veteran did not have a seizure disorder at the time 
of entry into the Army.  The Board additionally pointed out 
that following his being afforded a VA neurological 
examination in August 2002, the examiner opined, in part, 
that while it was very likely that the veteran's epilepsy 
became worse during his military service, to find that his 
brief military service had a permanent impact on his epilepsy 
would require resorting to pure speculation.


The Board also noted in its August 2003 decision that the 
veteran's seizure disorder was under control as of 1968.  See 
April 1980 medical note from Dr. Williams.  

The joint motion indicated that "[i]n light of the medical 
determinations that [a]ppellant's condition worsened as a 
result of service, it appears that the Board failed to 
adequately explain why evidence that his condition became 
more controlled a few years after service is clear and 
unmistakable evidence that the condition was not aggravated 
by service."  See page 7 of joint motion.

Therefore, in order to comply with the joint motion, the 
Board finds that the RO should schedule the veteran for a VA 
neurological examination.  Specifically, the question of 
whether the preexisting seizure disorder was aggravated in 
service must be addressed in the course of the examination.  

Finally, the joint motion also indicated that several 
references to the veteran's having been treated by a private 
physician, Dr. Levar [sic] Stewart, were included as part of 
the evidentiary record.  See report of August 2002 VA 
neurological examination.  See also April 1980 medical note 
from Dr. Williams, which indicates that the veteran was seen 
in June 1968 by Dr. Lever Stewart of the University of 
Virginia hospital (seizure service).  See page 7 of joint 
motion.  It was also noted that review of the claims file did 
not reveal that these records had ever been sought.  Id. at 
page 8.  Pursuant to this remand, following the procedures 
prescribed in 38 C.F.R. § 3.159, the RO must obtain and 
associate with the claims file all private medical records 
relating to treatment afforded the veteran by Dr. Lever 
Stewart.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should seek to obtain and 
associate with the claims file copies of 
all private medical records associated 
with treatment afforded the veteran by 
Dr. Lever Stewart, including those 
concerning treatment received in June 
1968 at the University of Virginia 
hospital (seizure service).  If these 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.

2.  The RO should schedule the veteran 
for a VA neurological examination by an 
examiner who has not previously examined 
him to determine the nature, onset date, 
and etiology of any current seizure 
disorder found on examination.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.

The examiner must annotate the report 
that the claims file was in fact reviewed 
in conjunction with the examination.  
Additional examination of the veteran is 
at the option of the examiner, and if 
such is the case, any indicated special 
tests, should be undertaken.  The 
examiner must fully address the following 
medical issue:

The examiner should offer an opinion as 
to whether it is likely, unlikely, or at 
least as likely as not (examiner to 
choose one) that the onset of any current 
seizure disorder is attributable to the 
veteran's period of military service.


The examiner should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:

(a)  On the basis of the clinical record 
(to include, but not limited to, the 
December 1979 letter from Dr. Williams, 
the April 1980 medical note from Dr. 
Williams, the March 2000 letter from Dr. 
Richardson, and the August 2002 VA 
neurological examination report findings) 
and the known development characteristics 
of the diagnosed seizure disorder, can it 
be concluded with clear and unmistakable 
certainty that any currently diagnosed 
seizure disorder preexisted the 
appellant's entry into active military 
service in February 1965?

(b)  If any current seizure disorder did 
clearly and unmistakably preexist 
service, can it be concluded with clear 
and unmistakable certainty that the 
preexisting seizure disorder was not 
aggravated to a permanent degree in 
service beyond that which would be due to 
the natural progression of the disorder?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claims on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for its determination.  If any 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
that includes all of the applicable law 
and regulations.  The veteran and his 
representative should then be afforded 
the requisite opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

